Case 4:19-cr-40003-KES Document 169 Filed 08/08/19 Page 1 of 2 PageID #: 346




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                 CR 19-40003-04

                    Plaintiff,             FACTUAL BASIS STATEMENT

      vs.

 BRANDON ALAN WATTERS,

                    Defendant.



      The Defendant states that the following facts are true, and the parties

agree that they establish a factual basis for the offense to which the Defendant

is pleading guilty pursuant to Fed. R. Crim. P. 11 (b)(3):

      My name is Brandon Alan Watters.

      Beginning on an unknown date and continuing until on or about

November 7, 2018, I, along with at least one other person, reached an

agreement or came to an understanding to distribute 500 grams or more of a

mixture or substance containing methamphetamine in the District of South

Dakota.

      I voluntarily and intentionally joined in the agreement or understanding

to distribute methamphetamine.

      At the time I joined in the agreement or understanding to distribute

methamphetamine, I knew the purpose of the agreement or understanding.

      While I was actively involved in furthering the purpose of the agreement

or understanding, I could foresee that the quantity of methamphetamine
Case 4:19-cr-40003-KES Document 169 Filed 08/08/19 Page 2 of 2 PageID #: 347




involved     m   the   agreement   or   understanding     exceeded   500   grams   of

methamphetamine.

       I sold methamphetamine to co-conspirators and others in South Dakota

and elsewhere. I knew the co-conspirators would sell the methamphetamine to

their customers.

       The parties submit that the foregoing statement of facts is not intended

to be a complete description of the offense or the Defendant's involvement in it.

Instead, the statement is offered for the limited purpose of satisfying the

requirements of Fed. R. Crim. P.          1 l(b)(3).   The parties understand that

additional information relevant to sentencing,           including additional drug

quantities, may be developed and attributed to the Defendant for sentencing

purposes .



Date                                     ennifer D. Mammenga
                                         ssistant United States Attorney



Date




                                          [2]
